                    Case 2:20-cv-01071-JHE Document 1 Filed 07/29/20 Page 1 of 4                                FILED
                                                                                                        2020 Jul-29 PM 12:57
                                                                                                       U.S. DISTRICT COURT
                                                                                                           N.D. OF ALABAMA


                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ALABAMA
                                       SOUTHERN DIVISION

 WILLIE CHAMBLIN,
                                                       )
               Plaintiff,                              )   Civil Action No. _________________
                                                       )
               v.                                      )   Removed from the District Court of
                                                       )   Jefferson County, Alabama,
 SYNCHRONY BANK,                                       )   Case No.: 01-SM-2020-000113
                                                       )
                        Defendant.                     )
                                                       )
                                                       )


                                           NOTICE OF REMOVAL

              Defendant, Synchrony Bank (“Synchrony”), by counsel, hereby removes this action from

the District Court of Jefferson County, Alabama, to the United States District Court for the

Northern District of Alabama, pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, and in support

thereof states as follows:

              1.       This action is being removed to federal court based on federal question jurisdiction.

              2.       On or about July 7, 2020, Plaintiff Willie Chamblin filed his Complaint in the

District Court of Jefferson County, Alabama (the “State Court” and “State Court Action”). A true

and correct copy of the Complaint is attached hereto as Exhibit A.

              3.       The Complaint was served on Synchrony on July 13, 2020.

              4.       As set forth more fully below, this case is properly removed to this Court pursuant

to 28 U.S.C. § 1441 because Synchrony has satisfied the procedural requirements for removal and

this Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331.




43894651 v1



07/29/2020 10:56 AM
                   Case 2:20-cv-01071-JHE Document 1 Filed 07/29/20 Page 2 of 4



                                       GROUNDS FOR REMOVAL

I.            Synchrony Has Satisfied The Procedural Requirements For Removal.

              5.      Synchrony was served with the Complaint on July 13, 2020. Therefore, this Notice

of Removal is timely filed under 28 U.S.C. § 1446(b).

              6.      Concurrently with the filing of this Notice of Removal, Synchrony is giving written

notice of removal to Plaintiff (by serving Plaintiff with a copy of this Notice of Removal, together

with all exhibits) and by filing a copy of this Notice of Removal with the Clerk of the State Court

pursuant to 28 U.S.C. § 1446(d). A copy of the State Court Notice of Filing of Notice of Removal,

without its exhibits, is attached hereto as Exhibit B.

II.           Removal Is Proper Because This Court Has Subject Matter Jurisdiction.

              7.      United States District Courts are vested with jurisdiction to consider cases or

controversies “arising under” the laws of the United States of America. See 28 U.S.C. § 1331.

              8.      Removal of such cases is governed by 28 U.S.C. § 1441(a). Section 1441(a)

provides that “any civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant or the defendants, to the district

court of the United States for the district and division embracing the place where such action is

pending.” See 28 U.S.C. § 1441(a).

              9.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331,

because this matter involves a federal question. Namely, Plaintiff’s Complaint purports to assert

a claim against Synchrony for alleged violations of the Fair Credit Billing Act, 15 U.S.C. § 1601

(the “FCBA”). See Complaint.

              10.     Plaintiff’s Complaint alleges violations of a federal statute — the FCBA — and

consequently the claims “arise[] under” the laws of the United States. See 28 U.S.C. § 1331.

Therefore, this Court may properly exercise jurisdiction over Plaintiff’s claims.


                                                      -2-
43894651 v1

07/29/2020 10:56 AM
                Case 2:20-cv-01071-JHE Document 1 Filed 07/29/20 Page 3 of 4



              11.     Given that the requirements for federal question jurisdiction are satisfied, this case

is properly removed.

              12.     Synchrony is the sole defendant, which obviates any issues concerning any co-

defendant’s consent, vel non, to the instant removal.

              13.     Venue lies with this Court because the State Court Action is pending in District

Court of Jefferson County, Alabama, which is within this District and Division. See 28 U.S.C.

§§ 1441 and 1446(a).

              14.     Synchrony has good and sufficient defenses to this action and does not waive any

defenses, jurisdictional or otherwise, by the filing of this Notice.

              15.     This Notice is filed in accordance with Rule 11 of the Federal Rules of Civil

Procedure.

              WHEREFORE, Defendant Synchrony Bank, by counsel, respectfully removes this action

from the District Court of Jefferson County, Alabama to this Court pursuant to 28 U.S.C. §§ 1441

and 1446, and requests that this Court retain jurisdiction for all further proceedings in this matter.



Dated: July 29, 2020
                                                     /s/ Kristen P. Watson
                                                     Kristen P. Watson (ASB-6938-A22P)
                                                     BURR & FORMAN LLP
                                                     420 N. 20th Street, Suite 3400
                                                     Birmingham, AL 35203
                                                     Telephone: (205) 251-3000
                                                     Facsimile: (205) 244-5676
                                                     Email: kwatson@burr.com

                                                     Attorneys for the Defendant Synchrony Bank




                                                       -3-
43894651 v1

07/29/2020 10:56 AM
                Case 2:20-cv-01071-JHE Document 1 Filed 07/29/20 Page 4 of 4



                                     CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on July 29, 2020, a true and correct copy of the foregoing was

filed with the Clerk of Court using the CM/ECF system and served via first class mail to:


Willie Chamblin
4825 Yonderhill Drive
Birmingham, AL 35207
Plaintiff


                                                         /s/ Kristen P. Watson
                                                         OF COUNSEL




                                                   -4-
43894651 v1

07/29/2020 10:56 AM
